Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Notice to Applicant
The following is a Final Office action to Application Serial Number 16/862,088, filed on April 29, 2020.  In response to Examiner’s Office Action of July 6, 2022, Applicant, on October 6, 2022, amended claims 1, 3-7, 10-15, 16-20 and cancelled claims 8 and 15.  Claims 1-7, 9-14, and 16-20 are pending in this application and have been rejected below.
Response to Amendment
Applicant’s amendments are acknowledged.
Regarding 35 U.S.C. § 101 rejection, the 35 U.S.C. § 101 rejection is withdrawn.
The 35 U.S.C. § 103 rejections are hereby amended pursuant to applicants amendments. Updated 35 U.S.C. § 103 rejections have been applied to amended claims. Please refer to the § 103 rejection for further explanation and rationale.
Response to Arguments
Applicant’s arguments filed October 6, 2022 have been fully considered but they are not persuasive and/or are moot in view of the revised rejections.  Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed October 6, 2022.
On Pg. 14-16 of the Remarks, regarding 35 U.S.C. § 103 rejections, Applicant states prior art does not disclose "validating [a] first sequence of actions and corresponding executable codes generated for [a] received first input based on [a] received second input," where that second input comprises "tracking information for past executed operations performed at monitored components at a first platform landscape at the platform environment,". Examiner disagrees.  Applicant’s arguments with respect to claims has been considered but are moot in view of the amended claim language of independent claim.  See updated 35 U.S.C. § 103 rejections analysis below.   Smith2 discloses tracked inputs in Par. 62-“ Programming co-pilot 340 may include a monitoring system 380 to monitor user actions in an editor 302 and system events such as inputs, outputs, and errors.” Smith2 discloses the validating and the second input in Par. 135-“ In some embodiments, selection or completion[ 1st input] of one of the blanks causes an autocompletion or suggestion to be shown for a different blank, such as a subsequent or preceding blank. For example, completing blank 817 with the variable X5 may cause the code completion system 342 to recognize that blank 818 should be completed with variable Y5. In response, to this determination, the code completion system 342 may automatically populate the blank 818 with the determined value . In other embodiments, the determined value may be presented to the programmer as a suggested option [2nd input]. After the selection or confirmation by the user, then the blank 818 is filled in with the value.” 

Reasons for Overcoming 35 USC § 101
The following is an examiner’s statement of reasons for overcoming the 101 rejection:
The claim limitations that are indicative of integration into a practical application when recited in a claim with a judicial exception include: at 2A, Prong 2 – improving computing technology; solution rooted in computing technology - based on 
training a neural network including machine learning rules encoded at a rules engine to synthesize received input and to generate output for automated execution of processes at one or more platform landscapes of a platform environment, wherein the neural network is configured to convert the received input requesting a process execution into a sequence of executable codes based on the machine learning rules;
 automatically executing, by a process automation framework, the generated first sequence of actions at the platform environment.
Thus, the limitations are applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 contains a grammatical error that states “ a first platform landscape of the platform landscape” and the claim should read “first platform landscape of the platform environment”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 -7, 9-14, and 16- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al., US Publication No. 20200150937 A1, [hereinafter Smith], in view of Smith et al., US Publication No. 20200097261 A1, [hereinafter Smith2].
Regarding Claim 1,  
Smith teaches
A computer-implemented method, the method comprising: training a neural network including machine learning rules encoded at a rules engine to synthesize received input and to generate output for automated execution of processes at one or more platform landscapes of a platform environment, wherein the neural network is configured to convert the received input requesting a process execution into a sequence of executable code based on the machine learning rules (Smith – Par5-6- “A smart assistant is disclosed that provides for interfaces to capture requirements for a technical assistance request and then execute actions responsive to the technical assistance request. Example embodiments relate to parsing natural language input defining a technical assistance request to determine a series of instructions responsive to the technical assistance request. The smart assistant may also automatically detect a condition and generate a technical assistance request responsive to the condition. One or more driver applications[platform landscape] may control or command one or more computing systems to respond to the technical assistance request. A system of one or more computers can be configured to perform particular operations or actions by virtue of having software, firmware, hardware, or a combination of them installed on the system that in operation causes or cause the system to perform the actions. One or more computer programs can be configured to perform particular operations or actions by virtue of including instructions that, when executed by data processing apparatus, cause the apparatus to perform the actions.”; Par. 9- “Implementations may include one or more of the following features. The computer-implemented method further including displaying a message to the user to ask if he needs technical assistance, prior to performing the sequence of instructions. The computer-implemented method further including prompting the user for input about the type of technical assistance needed. The computer-implemented method where the technical assistance request is a request to configure a computer environment, and the driver application configures the computer environment according to the technical assistance request. The computer-implemented method further including: where the technical assistance request is a request to query a database. The computer-implemented method may also include automatically generating a sequence of queries to access the database according to the technical assistance request. The computer-implemented method where the driver application controls the execution of the at least one computer applications by using application programming interfaces (APIs) of the at least one computer applications. The computer-implemented method where the driver application controls the execution of the at least one computer applications by using a machine learning-based driver, where the machine learning-based driver is a machine learning model trained on prior uses of the at least one computer applications, the prior uses including video frames of prior uses of the at least one computer applications. The computer-implemented method where the driver application controls the execution of the at least one computer applications by mimicking human input. Implementations of the described techniques may include hardware, a method or process, or computer software on a computer-accessible medium”; Par. 34-39-“FIG. 2A illustrates an exemplary machine learning model 200. A machine learning model 200 may be a component, module, computer program, system, or algorithm. Some embodiments herein use machine learning for code completion, predictive editing, or predictive navigation. Machine learning model 200 may be used as the model to power those embodiments described herein. In some embodiments, machine learning model 200 uses supervised learning. In such an embodiment, machine learning model 200 is trained”; Par. 38-39- training neural network; Par. 49-machine learning rules; Par 60); 
receiving a first input defining a request in a natural language format, wherein the request is associated with a process execution at the platform environment (Smith Par. 5-“A smart assistant is disclosed that provides for interfaces to capture requirements for a technical assistance request and then execute actions responsive to the technical assistance request. Example embodiments relate to parsing natural language input defining a technical assistance request to determine a series of instructions responsive to the technical assistance request. The smart assistant may also automatically detect a condition and generate a technical assistance request responsive to the condition. One or more driver applications may control or command one or more computing systems to respond to the technical assistance request.”; Par. 7; Par. 60-platform – platform environment); 
synthesizing the first input based on the machine learning rules at the neural network to generate a first sequence of actions corresponding to the request, wherein the first sequence of actions is generated based on an evaluation of the first input in relation to keywords, parameter names, and parameter values (Smith Par. 5-“A smart assistant is disclosed that provides for interfaces to capture requirements for a technical assistance request and then execute actions responsive to the technical assistance request. Example embodiments relate to parsing natural language input defining a technical assistance request to determine a series of instructions responsive to the technical assistance request. The smart assistant may also automatically detect a condition and generate a technical assistance request responsive to the condition [sequence of actions]. One or more driver applications may control or command one or more computing systems to respond to the technical assistance request.”; Par. 46-“ FIG. 2B illustrates use of the machine learning model 200 to perform inference on input 260 comprising data relevant to a programming co-pilot system 340. Input 260 may comprise any of natural language input 261, user actions 262, system events 263, form elements 264 [ values], graphics 265, keywords 266, code 267 [parameter names/ values ]or other data. The machine learning model 200 performs inference on the data based on its internal parameters 202  that are learned through training. The machine learning model 200 generates an output 270 comprising information or data relevant to helping a programmer, such as technical assistance intent 272, graphics 273, instructions 274, requests for information 275 and code 276.”; Par. 49-rules); 
and automatically executing, by a process automation framework, the generated first sequence of actions at the platform environment. (Smith - Par. 6-7 “A system of one or more computers can be configured to perform particular operations or actions by virtue of having software, firmware, hardware, or a combination of them installed on the system that in operation causes or cause the system to perform the actions. One or more computer programs can be configured to perform particular operations or actions by virtue of including instructions that, when executed by data processing apparatus, cause the apparatus to perform the actions. One general aspect includes a computer-implemented method including: displaying, by a computer system, a user interface element for receiving a technical assistance request from a user. The computer-implemented method also includes receiving, by the computer system, the technical assistance request. The computer-implemented method also includes analyzing, by a translator, the technical assistance request to determine an intent of the user. The computer-implemented method also includes generating, by the translator, a sequence of instructions responsive to the intent of the user. Other embodiments of this aspect include corresponding computer systems, apparatus, and computer programs recorded on one or more computer storage devices, each configured to perform the actions of the methods.; Implementations may include one or more of the following features. The computer-implemented method further including performing, by a driver application, the sequence of instructions, where the driver application controls the execution of at least one computer applications, where the at least one computer applications are not the translator and not the driver application. The computer-implemented method where the sequence of instructions responsive to the intent of the user is a sequence of computer instructions expressed in a programming language. The computer-implemented method further including: receiving the technical assistance request in the form of natural language text.”; Par. 9- The computer-implemented method may also include automatically generating a sequence of queries to access the database according to the technical assistance request. The computer-implemented method where the driver application controls the execution of the at least one computer applications by using application programming interfaces (APIs) of the at least one computer applications. The computer-implemented method where the driver application controls the execution of the at least one computer applications by using a machine learning-based driver, where the machine learning-based driver is a machine learning model trained on prior uses of the at least one computer applications, the prior uses including video frames of prior uses of the at least one computer applications.”)

Smith teaches parsing data and performing actions related to the input.  The sequential actions/workflow are expounded upon by Smith2: 
…’wherein the first sequence of actions is generated’ ... (Smith2 Par. 62 – “Programming co-pilot system 340 may interact with the programming environment 300, source code 310, and compiler/interpreter 320 to provide programming assistance to the programmer. Programming co-pilot 340 may include a monitoring system 380 to monitor user actions in an editor 302 and system events such as inputs, outputs, and errors. Programming co-pilot 340 may also include a journal 382, which may comprise a digital record of the history of data, such as sequential changes to and versions of source code, user interactions in the editor 302, user interactions in other parts of a system such as a terminal or web browser, system events, and other data. The journal 382 may record data sequentially so that a sequence of events may be exactly reconstructed.” ; Par. 66- “FIG. 4 illustrates an exemplary method 400 for initiating a programing co-pilot action, such as code completion, predictive editing, predictive navigation, or other actions. In step 401, a request is received from a user to open an editor 302 of programming environment 300 and the editor is launched 304. In step 402, a source code file is opened and loaded from memory, such as permanent memory or short-term memory, and source code 310 is visually displayed in the editor 302. The editor 302 may include user interface elements for performing actions on the source code 310. In step 403, the editor 302 responds to inputs of the programmer to perform additions, insertions, modifications, edits, or deletions of the source code 310...  In step 404, in parallel with the editor allowing the programming to edit the code, the code completion system 342 waits for an event indicating that a programming co-pilot action, such as code completion or predictive editing, should be performed.”  Par. 107- code completion example”)
receiving second input comprising tracking information for past executed operations performed at monitored components at a first platform landscape at the platform environment, wherein the monitored components are associated with the first input; (Smith2 Par. 62-“ Programming co-pilot system 340 may interact with the programming environment 300, source code 310, and compiler/interpreter 320 to provide programming assistance to the programmer. Programming co-pilot 340 may include a monitoring system 380 to monitor user actions in an editor 302 and system events such as inputs, outputs, and errors. Programming co-pilot 340 may also include a journal 382, which may comprise a digital record of the history of data, such as sequential changes to and versions of source code, user interactions in the editor 302, user interactions in other parts of a system such as a terminal or web browser, system events, and other data.”)
validating the first sequence of actions and corresponding executable codes generated for the received first input based on the received second input, wherein the first sequence of actions defines an end-to-end workflow for execution at the components at the first platform landscape; (Smith2 Par. 111-113-“Ranking of code snippets relates to the way that code snippets are presented to the user. Ranking may be used to determine a sequential order in which code snippets are presented to the user, such as top to bottom or left to right. In some embodiments, ranking is performed by assigning a score to code snippets and displaying higher scoring code snippets before lower scoring code ; . Ranking may be implemented by applying machine learning model 200. A ranking algorithm may be used that incorporates one or several ranking factors. In one embodiment, one of the factors used in ranking is which code storage location the code snippet appears in.”; Par. 135-“ In some embodiments, selection or completion of one of the blanks causes an autocompletion or suggestion to be shown for a different blank, such as a subsequent or preceding blank. For example, completing blank 817 with the variable X5 [ 2nd input] may cause the code completion system 342 to recognize that blank 818 [1st input]  should be completed with variable Y5. In response, to this determination, the code completion system 342 may automatically populate the blank 818 with the determined value . In other embodiments, the determined value may be presented to the programmer as a suggested option. After the selection or confirmation by the user, then the blank 818 is filled in with the value.”; Par. 142; Par. 146-148- example of workflow execution; Par. 54-; Par. 62;)
Smith and Smith2 are directed to semantic analysis in a computing platform environment. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon natural language input of Smith, as taught by Smith2, by utilizing additional semantic  and workflow analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Smith with the motivation of providing assistance to reduce the number of routine tasks that must be performed in programming and coding (Smith 2 Abstract).
Regarding Claim 2, 

The method of claim 1, wherein the keywords, parameter names, and parameter values are encoded in the machine learning rules, and wherein received input at the neural network is evaluated based on a mapping of identified natural words to one or more of a keyword, parameter name, and a parameter value. (Smith –Par. 46;  Par. 49; Par. 67-“ At step 504, the parsed and tokenized technical assistance request is analyzed to detect a need for additional information. In an embodiment, a machine learning model may be used to analyze the parsed and tokenized technical assistance request. For example, a machine learning model may identify a technical assistance request template, map the portions of the tokenized technical assistance request to the technical assistance request template, and identify portions of the technical assistance request template that are not mapped to the tokenized technical assistance request. These unmapped portions of the template represent additional information that is required to respond to the technical assistance request.”)
Regarding Claim 3, Smith in view of Smith2 teach  The method of claim 1, wherein
 synthesizing the first input comprises: 
Smith teaches
parsing the first input to identify keywords, parameter names, and parameter values (Smith Par. 65-67-“ At step 502, the computer system receives the technical assistance request task. For example, the technical assistance request may be received in the form of a natural language text query. The technical assistance request may also be received as a set or series of keywords. At step 503, a translator parses the technical assistance request into a series of tokens. At step 504, the parsed and tokenized technical assistance request is analyzed to detect a need for additional information. In an embodiment, a machine learning model may be used to analyze the parsed and tokenized technical assistance request.”);
Smith teaches parsing data and the feature is expounded upon by Smith2:
and identifying a code for execution at the first platform landscape at the platform environment based on a keyword from the identified keywords. (Smith2 Par. 61; Par. 107-“ FIG. 5C illustrates an exemplary method 540 for keyword snippet generation. Method 540 shares many of the same steps as method 520. It differs in that steps 501c and 501d have been added to receive one or more keywords and identify features to use for retrieving code snippets without requiring a completion. In step 501c, keywords may be received from the user. In one embodiment, the keywords may be received in the regular code editor 302 in the same interface elements as regular code from the user. For example, a code component 802 may accept both the regular code entered by the user and also keywords entered for keyword snippet generation. In an alternative embodiment, the user interface 304 may include a text box or other user interface for receiving a search string of keywords that is separate from the code component 802.”)
Smith and Smith2 are directed to semantic analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Smith, as taught by Smith2, by utilizing additional semantic analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Smith with the motivation of providing assistance to reduce the number of routine tasks that must be performed in programming and coding (Smith 2 Abstract).

Regarding Claim 4 and Claim 13, Smith in view of Smith2 teach the method of claim 3… and The computer-readable medium of claim 11,…

Smith teaches executable code and the requirements feature is expounded upon by Smith2:

wherein an executable code corresponding to an action from the first sequence comprises requirements for execution, the requirements being identified based on the identified keyword associated with the executable code and other keywords from the keywords and the machine learning rules encoded in the rules engine. (Smith2 – Par. 8- “Some embodiments relate to keyword-driven completion. In an exemplary method, a code completion is performed based on features of the source code in the editor. In addition, one or more keywords are received from the user. The features of the code and the keywords entered by the user are used together to identify relevant code snippets for display to the user.”; Par. 61-62-rules; Par. 93-97-“ FIG. 5B illustrates an exemplary method 520 for keyword-driven completion. Method 520 shares many of the same steps as method 500. It differs in that step 501b has been added to accept one or more keywords input by the user. For example, the keywords may be received as a search string in a text box or other user interface element. The keywords may be used by the machine learning model 200 for identifying code snippets to return. At step 503b, the code completion system 342 identifies relevant code snippets from code storage based on features, in the same manner as in step 503. However, in step 503b, the code completion system identifies relevant code snippets based on both the features of the code that were identified and also the keywords that were received from the user in step 501b. Also, rather than identifying relevant code snippets from code storage, the code completion system 342 may instead generate the code snippet on the fly by using machine learning. When the code snippet is identified or generated, both the features of the code and the keywords may be inputs to the machine learning model 200 that performs the inference and returns the result.”)
Smith and Smith2 are directed to semantic analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Smith, as taught by Smith2, by utilizing additional semantic analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Smith with the motivation of providing assistance to reduce the number of routine tasks that must be performed in programming and coding (Smith 2 Abstract).
Regarding Claim 5, Smith in view of Smith2 teach the method of claim 1, wherein synthesizing the first input comprises: …
generating the first sequence of actions and identifying corresponding code and instructions for execution at the first platform landscape, (Smith Par. 5-“A smart assistant is disclosed that provides for interfaces to capture requirements for a technical assistance request and then execute actions responsive to the technical assistance request. Example embodiments relate to parsing natural language input defining a technical assistance request to determine a series of instructions responsive to the technical assistance request. The smart assistant may also automatically detect a condition and generate a technical assistance request responsive to the condition [sequence of actions]. One or more driver applications may control or command one or more computing systems to respond to the technical assistance request.”; Par. 46-“ FIG. 2B illustrates use of the machine learning model 200 to perform inference on input 260 comprising data relevant to a programming co-pilot system 340. Input 260 may comprise any of natural language input 261, user actions 262, system events 263, form elements 264 [ values], graphics 265, keywords 266, code 267 [parameter names/ values ]or other data. The machine learning model 200 performs inference on the data based on its internal parameters 202 that are learned through training. The machine learning model 200 generates an output 270 comprising information or data relevant to helping a programmer, such as technical assistance intent 272, graphics 273, instructions 274, requests for information 275 and code 276.”; Par. 49-“ Programming co-pilot 340 may include machine learning model 384 to power its functionality, including learning algorithms 386 that learn from data or rule-based systems 388 that use hard-coded rules or heuristics.”[rules]);

wherein a first action is identified to map to a first keyword and one or more parameter values included in the first input. (Smith Par. 67-“ At step 504, the parsed and tokenized technical assistance request is analyzed to detect a need for additional information. In an embodiment, a machine learning model may be used to analyze the parsed and tokenized technical assistance request. For example, a machine learning model may identify a technical assistance request template, map the portions of the tokenized technical assistance request to the technical assistance request template, and identify portions of the technical assistance request template that are not mapped to the tokenized technical assistance request. These unmapped portions of the template represent additional information that is required to respond to the technical assistance request.”)
Regarding Claim 6, Smith in view of Smith2 teach the method of claim 5…

Smith teaches
...“executable code”...- (Smith Par. 48- “Code generator 332 may translate the parse tree, or other intermediate representation of the source code, into a target language. The target language may be executable instructions, such as a binary executable, or an intermediate language that may be interpreted for execution. In an execution environment 370, code may be executed, such as for testing or production.”)
Smith teaches executable code and the feature is expounded upon by Smith2:

wherein a first executable code is identified for the first action defined for the first keyword, and wherein a second executable code of the identified code is identified to be related to the first executable code. (Smith2 – Par. 8-9- related word code completion; Par. 61; Par. 126-127; Par. 98-99- “In some embodiments, code snippets have one or more associated keyword tags. The keywords entered by the user may be used to filter the set of resulting keywords to those that match one or more, or in some embodiments all, the keywords entered by the user. In some embodiments, the keywords do not need to be exact match and may be matched based on synonyms, semantic relationships, or other fuzzy matching.; The ranking of code snippets[1st and 2nd executable code] may be based on both the keywords entered by the user and also the features identified in, for example, step 501. In some embodiments, a match of a keyword increases a score of a result and the matching of features may also lead to a higher score. Code snippets may be ranked by score with higher scores indicating a higher rank and greater prominence in the search results. Ranking may be performed by the machine learning model 200.”; Par. 111-114)
Smith and Smith2 are directed to semantic analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Smith, as taught by Smith2, by utilizing additional semantic analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Smith with the motivation of providing assistance to reduce the number of routine tasks that must be performed in programming and coding (Smith 2 Abstract).
Regarding Claim 7, 

The method of claim 5, further comprising: receiving, at the process automation framework, a sequence of instructions for execution at the first platform landscape at the platform environment, wherein the instructions correspond to the identified executable codes. (Smith – Par. 10- “One general aspect includes a computer-implemented method including: displaying, by a computer system, a user interface element for receiving technical assistance requests. The computer-implemented method also includes receiving, by the computer system, a technical assistance request to generate code. The computer-implemented method also includes analyzing, by a translator, the technical assistance request to determine an intent of the user. The computer-implemented method also includes generating, by the translator, a sequence of instructions in a computer language responsive to the intent of the user. Other embodiments of this aspect include corresponding computer systems, apparatus, and computer programs recorded on one or more computer storage devices, each configured to perform the actions of the methods.”; Par. 129-“ At step 1014, the translator generates computer code responsive to the intent of the user. In an embodiment, a trained machine learning network such as a neural network may generate a sequence of instructions for satisfying the technical assistance request. The sequence of instructions responsive to the intent of the user may be comprised of computer code, such as source code in a programming language. For example, the system may display the generated computer code in a code editor. In some embodiments, the smart assistant may commit the computer code to a codebase automatically. In some embodiments, the smart assistant may interpret or compile the code and execute the code. In other embodiments, the generated computer code may be machine or assembly code.”)
Regarding Claim 8 and Claim 15-  Cancelled

Regarding Claim 9,

The method of claim 1, wherein a rule from the machine learning rules identifies an association between different keywords. (Smith – Par. 49; Par. 99-102-“ The ranking of code snippets may be based on both the keywords entered by the user and also the features identified in, for example, step 501. In some embodiments, a match of a keyword increases a score of a result and the matching of features may also lead to a higher score. Code snippets may be ranked by score with higher scores indicating a higher rank and greater prominence in the search results. Ranking may be performed by the machine learning model 200.; The keywords associated with code snippets in code storage may be automatically extracted from codebases and code libraries. In one embodiment, an online community with code snippets and associated text is crawled, and the contents downloaded. The text is processed to extract keywords, where keywords may be identified due to their prominence in the text, such as their frequency of appearance, uncommonness in the corpus of documents, frequency of appearance in headings, titles, or summaries, and other methods. The extraction of keywords may be performed by using a machine learning model. The keywords may then be associated with the code snippet.”) 

Regarding Claim 10,Claim 16 and Claim 20, Smith in view of Smith2 teach The method of claim 1,… ,The computer-readable medium of claim 11,… and The system of claim 17,…
wherein the first input is in form of a text or voice input from a client application (Smith Par. 11- “The computer-implemented method where the technical assistance request is in the form of natural language text.”; )
wherein the first input include a plurality of words, wherein one or more first words of the first input correspond to a first executable code, and one or more second words of the first input correspond to a second executable code (Smith Par. 48; Par. 53 &Related Text –“ FIG. 4 illustrates the steps of a method for generating computer code in response to a technical assistance request. At step 401, a computer system displays a user interface element for receiving a technical assistance request from a user.” Par. 65-“ At step 502, the computer system receives the technical assistance request task. For example, the technical assistance request may be received in the form of a natural language text query. The technical assistance request may also be received as a set or series of keywords.”)
wherein the first and the second executable code are associated with a process for execution at a first platform landscape of the platform environment (Smith Par. 7-“The computer-implemented method may also include determining the intent of the user from the parsed technical assistance request and the parsed additional information using the machine learning model. The computer-implemented method where the driver application controls the execution of the at least one computer applications by using application programming interfaces (APIs) of the at least one computer applications. The computer-implemented method further including: where the technical assistance request is a request to query a database. The computer-implemented method may also include automatically generating a sequence of queries to access the database according to the technical assistance request. The computer-implemented method further including: where the technical assistance request is a request to generate markup language source code from a design mock up. The computer-implemented method may also include analyzing the design mock up using a machine learning model. The computer-implemented method may also include generating by the machine learning model the markup language source code for the design mock up. Implementations of the described techniques may include hardware, a method or process, or computer software on a computer-accessible medium.”), 
Smith teaches executable code and the feature is expounded upon by Smith2:

wherein the first platform landscape is identified by a first keyword corresponding to the first executable code. (Smith2 – Par. 8-9- related word code completion; Par. 61; Par. 76-“ Code snippets may comprise a single token, such as a single keyword, identifier, type, or other token. In other embodiments, code snippets for code completion may comprise multiple tokens. In some embodiments, code snippets may comprise a plurality of lines of code. For example, code snippets may include a function definition, a programming pattern, a programming idiom, a function call, an API function call, a chained attribute expression, a binary expression, a Boolean expression, a list, set, or dictionary comprehension, a variable assignment, or other multi-token code snippets.” Par. 126-127; Par. 98-99- “In some embodiments, code snippets have one or more associated keyword tags. The keywords entered by the user may be used to filter the set of resulting keywords to those that match one or more, or in some embodiments all, the keywords entered by the user. In some embodiments, the keywords do not need to be exact match and may be matched based on synonyms, semantic relationships, or other fuzzy matching.; The ranking of code snippets[1st and 2nd executable code] may be based on both the keywords entered by the user and also the features identified in, for example, step 501. In some embodiments, a match of a keyword increases a score of a result and the matching of features may also lead to a higher score. Code snippets may be ranked by score with higher scores indicating a higher rank and greater prominence in the search results. Ranking may be performed by the machine learning model 200.”; Par. 111-114)
Smith and Smith2 are directed to semantic analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Smith, as taught by Smith2, by utilizing additional semantic analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Smith with the motivation of providing assistance to reduce the number of routine tasks that must be performed in programming and coding (Smith 2 Abstract).

Regarding Claim 11,  
Smith teaches
A non-transitory, computer-readable medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations, the operations comprising: training a neural network including machine learning rules encoded at a rules engine to synthesize received input and to generate output for automated execution of processes at one or more platform landscapes of a platform environment, wherein the neural network is configured to convert the received input requesting a process execution into a sequence of executable code based on the machine learning rules (Smith – Par5-6- “A smart assistant is disclosed that provides for interfaces to capture requirements for a technical assistance request and then execute actions responsive to the technical assistance request. Example embodiments relate to parsing natural language input defining a technical assistance request to determine a series of instructions responsive to the technical assistance request. The smart assistant may also automatically detect a condition and generate a technical assistance request responsive to the condition. One or more driver applications[platform landscape] may control or command one or more computing systems to respond to the technical assistance request. A system of one or more computers can be configured to perform particular operations or actions by virtue of having software, firmware, hardware, or a combination of them installed on the system that in operation causes or cause the system to perform the actions. One or more computer programs can be configured to perform particular operations or actions by virtue of including instructions that, when executed by data processing apparatus, cause the apparatus to perform the actions.”; Par. 9- “Implementations may include one or more of the following features. The computer-implemented method further including displaying a message to the user to ask if he needs technical assistance, prior to performing the sequence of instructions. The computer-implemented method further including prompting the user for input about the type of technical assistance needed. The computer-implemented method where the technical assistance request is a request to configure a computer environment, and the driver application configures the computer environment according to the technical assistance request. The computer-implemented method further including: where the technical assistance request is a request to query a database. The computer-implemented method may also include automatically generating a sequence of queries to access the database according to the technical assistance request. The computer-implemented method where the driver application controls the execution of the at least one computer applications by using application programming interfaces (APIs) of the at least one computer applications. The computer-implemented method where the driver application controls the execution of the at least one computer applications by using a machine learning-based driver, where the machine learning-based driver is a machine learning model trained on prior uses of the at least one computer applications, the prior uses including video frames of prior uses of the at least one computer applications. The computer-implemented method where the driver application controls the execution of the at least one computer applications by mimicking human input. Implementations of the described techniques may include hardware, a method or process, or computer software on a computer-accessible medium”; Par. 34-39-“FIG. 2A illustrates an exemplary machine learning model 200. A machine learning model 200 may be a component, module, computer program, system, or algorithm. Some embodiments herein use machine learning for code completion, predictive editing, or predictive navigation. Machine learning model 200 may be used as the model to power those embodiments described herein. In some embodiments, machine learning model 200 uses supervised learning. In such an embodiment, machine learning model 200 is trained”; Par. 38-39- training neural network; Par. 49-machine learning rules; Par 60; Par. 30-“ Some embodiments are implemented by a computer system. A computer system may include a processor, a memory, and a non-transitory computer-readable medium. The memory and non-transitory medium may store instructions for performing methods and steps described herein.”); 
receiving a first input defining a request in a natural language format, wherein the request is associated with a process execution at the platform environment (Smith Par. 5-“A smart assistant is disclosed that provides for interfaces to capture requirements for a technical assistance request and then execute actions responsive to the technical assistance request. Example embodiments relate to parsing natural language input defining a technical assistance request to determine a series of instructions responsive to the technical assistance request. The smart assistant may also automatically detect a condition and generate a technical assistance request responsive to the condition. One or more driver applications may control or command one or more computing systems to respond to the technical assistance request.”; Par. 7; Par. 60-platform – platform environment); 
synthesizing the first input based on the machine learning rules at the neural network to generate a first sequence of actions corresponding to the request, wherein the first sequence of actions is generated based on an evaluation of the first input in relation to keywords, parameter names, and parameter values  (Smith Par. 5-“A smart assistant is disclosed that provides for interfaces to capture requirements for a technical assistance request and then execute actions responsive to the technical assistance request. Example embodiments relate to parsing natural language input defining a technical assistance request to determine a series of instructions responsive to the technical assistance request. The smart assistant may also automatically detect a condition and generate a technical assistance request responsive to the condition [sequence of actions]. One or more driver applications may control or command one or more computing systems to respond to the technical assistance request.”; Par. 46-“ FIG. 2B illustrates use of the machine learning model 200 to perform inference on input 260 comprising data relevant to a programming co-pilot system 340. Input 260 may comprise any of natural language input 261, user actions 262, system events 263, form elements 264 [ values], graphics 265, keywords 266, code 267 [parameter names/ values ]or other data. The machine learning model 200 performs inference on the data based on its internal parameters 202  that are learned through training. The machine learning model 200 generates an output 270 comprising information or data relevant to helping a programmer, such as technical assistance intent 272, graphics 273, instructions 274, requests for information 275 and code 276.”; Par. 49-rules); 
and automatically executing, by a process automation framework, the generated first sequence of actions at the platform environment. (Smith - Par. 6-7 “A system of one or more computers can be configured to perform particular operations or actions by virtue of having software, firmware, hardware, or a combination of them installed on the system that in operation causes or cause the system to perform the actions. One or more computer programs can be configured to perform particular operations or actions by virtue of including instructions that, when executed by data processing apparatus, cause the apparatus to perform the actions. One general aspect includes a computer-implemented method including: displaying, by a computer system, a user interface element for receiving a technical assistance request from a user. The computer-implemented method also includes receiving, by the computer system, the technical assistance request. The computer-implemented method also includes analyzing, by a translator, the technical assistance request to determine an intent of the user. The computer-implemented method also includes generating, by the translator, a sequence of instructions responsive to the intent of the user. Other embodiments of this aspect include corresponding computer systems, apparatus, and computer programs recorded on one or more computer storage devices, each configured to perform the actions of the methods.; Implementations may include one or more of the following features. The computer-implemented method further including performing, by a driver application, the sequence of instructions, where the driver application controls the execution of at least one computer applications, where the at least one computer applications are not the translator and not the driver application. The computer-implemented method where the sequence of instructions responsive to the intent of the user is a sequence of computer instructions expressed in a programming language. The computer-implemented method further including: receiving the technical assistance request in the form of natural language text.”; Par. 9- The computer-implemented method may also include automatically generating a sequence of queries to access the database according to the technical assistance request. The computer-implemented method where the driver application controls the execution of the at least one computer applications by using application programming interfaces (APIs) of the at least one computer applications. The computer-implemented method where the driver application controls the execution of the at least one computer applications by using a machine learning-based driver, where the machine learning-based driver is a machine learning model trained on prior uses of the at least one computer applications, the prior uses including video frames of prior uses of the at least one computer applications.”)

Smith teaches parsing data and performing actions related to the input.  The sequential actions/workflow are expounded upon by Smith2: 
…’wherein the first sequence of actions is generated’ ... (Smith2 Par. 62 – “Programming co-pilot system 340 may interact with the programming environment 300, source code 310, and compiler/interpreter 320 to provide programming assistance to the programmer. Programming co-pilot 340 may include a monitoring system 380 to monitor user actions in an editor 302 and system events such as inputs, outputs, and errors. Programming co-pilot 340 may also include a journal 382, which may comprise a digital record of the history of data, such as sequential changes to and versions of source code, user interactions in the editor 302, user interactions in other parts of a system such as a terminal or web browser, system events, and other data. The journal 382 may record data sequentially so that a sequence of events may be exactly reconstructed.” ; Par. 66- “FIG. 4 illustrates an exemplary method 400 for initiating a programing co-pilot action, such as code completion, predictive editing, predictive navigation, or other actions. In step 401, a request is received from a user to open an editor 302 of programming environment 300 and the editor is launched 304. In step 402, a source code file is opened and loaded from memory, such as permanent memory or short-term memory, and source code 310 is visually displayed in the editor 302. The editor 302 may include user interface elements for performing actions on the source code 310. In step 403, the editor 302 responds to inputs of the programmer to perform additions, insertions, modifications, edits, or deletions of the source code 310...  In step 404, in parallel with the editor allowing the programming to edit the code, the code completion system 342 waits for an event indicating that a programming co-pilot action, such as code completion or predictive editing, should be performed.”  Par. 107- code completion example”)
receiving second input comprising tracking information for past executed operations performed at monitored components at a first platform landscape at the platform environment, wherein the monitored components are associated with the first input; (Smith2 Par. 62-“ Programming co-pilot system 340 may interact with the programming environment 300, source code 310, and compiler/interpreter 320 to provide programming assistance to the programmer. Programming co-pilot 340 may include a monitoring system 380 to monitor user actions in an editor 302 and system events such as inputs, outputs, and errors. Programming co-pilot 340 may also include a journal 382, which may comprise a digital record of the history of data, such as sequential changes to and versions of source code, user interactions in the editor 302, user interactions in other parts of a system such as a terminal or web browser, system events, and other data.”)
validating the first sequence of actions and corresponding executable codes generated for the received first input based on the received second input, wherein the first sequence of actions defines an end-to-end workflow for execution at the components at the first platform landscape; (Smith2 Par. 111-113-“Ranking of code snippets relates to the way that code snippets are presented to the user. Ranking may be used to determine a sequential order in which code snippets are presented to the user, such as top to bottom or left to right. In some embodiments, ranking is performed by assigning a score to code snippets and displaying higher scoring code snippets before lower scoring code ; . Ranking may be implemented by applying machine learning model 200. A ranking algorithm may be used that incorporates one or several ranking factors. In one embodiment, one of the factors used in ranking is which code storage location the code snippet appears in.”; Par. 135-“ In some embodiments, selection or completion of one of the blanks causes an autocompletion or suggestion to be shown for a different blank, such as a subsequent or preceding blank. For example, completing blank 817 with the variable X5 [ 2nd input] may cause the code completion system 342 to recognize that blank 818 [1st input]  should be completed with variable Y5. In response, to this determination, the code completion system 342 may automatically populate the blank 818 with the determined value . In other embodiments, the determined value may be presented to the programmer as a suggested option. After the selection or confirmation by the user, then the blank 818 is filled in with the value.”; Par. 142; Par. 146-148- example of workflow execution; Par. 54-; Par. 62;)
Smith and Smith2 are directed to semantic analysis in a computing platform environment. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon natural language input of Smith, as taught by Smith2, by utilizing additional semantic  and workflow analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Smith with the motivation of providing assistance to reduce the number of routine tasks that must be performed in programming and coding (Smith 2 Abstract).
Regarding Claim 12 Smith in view of Smith2 teach  The computer-readable medium of claim 11,... 

wherein the keywords, parameter names, and parameter values are encoded in the machine learning rules, and wherein received input at the neural network is evaluated based on a mapping of identified natural words to one or more of a keyword, parameter name, and a parameter value, (Smith –Par. 46;  Par. 49; Par. 67-“ At step 504, the parsed and tokenized technical assistance request is analyzed to detect a need for additional information. In an embodiment, a machine learning model may be used to analyze the parsed and tokenized technical assistance request. For example, a machine learning model may identify a technical assistance request template, map the portions of the tokenized technical assistance request to the technical assistance request template, and identify portions of the technical assistance request template that are not mapped to the tokenized technical assistance request. These unmapped portions of the template represent additional information that is required to respond to the technical assistance request.”)
and wherein synthesizing the first input comprises: parsing the first input to identify keywords, parameter names, and parameter values (Smith Par. 65-67-“ At step 502, the computer system receives the technical assistance request task. For example, the technical assistance request may be received in the form of a natural language text query. The technical assistance request may also be received as a set or series of keywords. At step 503, a translator parses the technical assistance request into a series of tokens. At step 504, the parsed and tokenized technical assistance request is analyzed to detect a need for additional information. In an embodiment, a machine learning model may be used to analyze the parsed and tokenized technical assistance request.”);
Smith teaches parsing data and the feature is expounded upon by Smith2:
and identifying code for execution at the first platform landscape at the platform environment based on a keyword from the identified keywords. (Smith2 – Par. 8-9- related word code completion; Par. 61; Par. 76-“ Code snippets may comprise a single token, such as a single keyword, identifier, type, or other token. In other embodiments, code snippets for code completion may comprise multiple tokens. In some embodiments, code snippets may comprise a plurality of lines of code. For example, code snippets may include a function definition, a programming pattern, a programming idiom, a function call, an API function call, a chained attribute expression, a binary expression, a Boolean expression, a list, set, or dictionary comprehension, a variable assignment, or other multi-token code snippets.” Par. 126-127; Par. 98-99- “In some embodiments, code snippets have one or more associated keyword tags. The keywords entered by the user may be used to filter the set of resulting keywords to those that match one or more, or in some embodiments all, the keywords entered by the user. In some embodiments, the keywords do not need to be exact match and may be matched based on synonyms, semantic relationships, or other fuzzy matching.; The ranking of code snippets[1st and 2nd executable code] may be based on both the keywords entered by the user and also the features identified in, for example, step 501. In some embodiments, a match of a keyword increases a score of a result and the matching of features may also lead to a higher score. Code snippets may be ranked by score with higher scores indicating a higher rank and greater prominence in the search results. Ranking may be performed by the machine learning model 200.”; Par. 111-114)
Smith and Smith2 are directed to semantic analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Smith, as taught by Smith2, by utilizing additional semantic analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Smith with the motivation of providing assistance to reduce the number of routine tasks that must be performed in programming and coding (Smith 2 Abstract).
Regarding Claim 14 and Claim 19, Smith in view of Smith2 teach The computer-readable medium of claim 11, wherein synthesizing the first input comprises:
receiving, at the process automation framework, a sequence of instructions for execution at the first platform landscape at the platform environment, wherein the instructions correspond to the identified executable codes. (Smith – Par. 10- “One general aspect includes a computer-implemented method including: displaying, by a computer system, a user interface element for receiving technical assistance requests. The computer-implemented method also includes receiving, by the computer system, a technical assistance request to generate code. The computer-implemented method also includes analyzing, by a translator, the technical assistance request to determine an intent of the user. The computer-implemented method also includes generating, by the translator, a sequence of instructions in a computer language responsive to the intent of the user. Other embodiments of this aspect include corresponding computer systems, apparatus, and computer programs recorded on one or more computer storage devices, each configured to perform the actions of the methods.”; Par. 129-“ At step 1014, the translator generates computer code responsive to the intent of the user. In an embodiment, a trained machine learning network such as a neural network may generate a sequence of instructions for satisfying the technical assistance request. The sequence of instructions responsive to the intent of the user may be comprised of computer code, such as source code in a programming language. For example, the system may display the generated computer code in a code editor. In some embodiments, the smart assistant may commit the computer code to a codebase automatically. In some embodiments, the smart assistant may interpret or compile the code and execute the code. In other embodiments, the generated computer code may be machine or assembly code.”)
generating the first sequence of actions and identifying corresponding  code and instructions for execution at a first platform landscape, wherein a first action is identified to map to a first keyword and one or more parameter values included in the first input, (Smith Par. 5-“A smart assistant is disclosed that provides for interfaces to capture requirements for a technical assistance request and then execute actions responsive to the technical assistance request. Example embodiments relate to parsing natural language input defining a technical assistance request to determine a series of instructions responsive to the technical assistance request. The smart assistant may also automatically detect a condition and generate a technical assistance request responsive to the condition [sequence of actions]. One or more driver applications may control or command one or more computing systems to respond to the technical assistance request.”; Par. 46-“ FIG. 2B illustrates use of the machine learning model 200 to perform inference on input 260 comprising data relevant to a programming co-pilot system 340. Input 260 may comprise any of natural language input 261, user actions 262, system events 263, form elements 264 [ values], graphics 265, keywords 266, code 267 [parameter names/ values ]or other data. The machine learning model 200 performs inference on the data based on its internal parameters 202  that are learned through training. The machine learning model 200 generates an output 270 comprising information or data relevant to helping a programmer, such as technical assistance intent 272, graphics 273, instructions 274, requests for information 275 and code 276.”; Par. 49-rules; (Smith Par. 67-“ At step 504, the parsed and tokenized technical assistance request is analyzed to detect a need for additional information. In an embodiment, a machine learning model may be used to analyze the parsed and tokenized technical assistance request. For example, a machine learning model may identify a technical assistance request template, map the portions of the tokenized technical assistance request to the technical assistance request template, and identify portions of the technical assistance request template that are not mapped to the tokenized technical assistance request. These unmapped portions of the template represent additional information that is required to respond to the technical assistance request.”)
Smith teaches parsing data and the feature is expounded upon by Smith2:
wherein a first executable code is identified for the first action defined for the first keyword, and wherein a second executable code of the identified code is identified to be related to the first executable code. (Smith2 – Par. 8-9- related word code completion; Par. 61; Par. 126-127; Par. 98-99- “In some embodiments, code snippets have one or more associated keyword tags. The keywords entered by the user may be used to filter the set of resulting keywords to those that match one or more, or in some embodiments all, the keywords entered by the user. In some embodiments, the keywords do not need to be exact match and may be matched based on synonyms, semantic relationships, or other fuzzy matching.; The ranking of code snippets[1st and 2nd executable code] may be based on both the keywords entered by the user and also the features identified in, for example, step 501. In some embodiments, a match of a keyword increases a score of a result and the matching of features may also lead to a higher score. Code snippets may be ranked by score with higher scores indicating a higher rank and greater prominence in the search results. Ranking may be performed by the machine learning model 200.”; Par. 111-114)
Smith and Smith2 are directed to semantic analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Smith, as taught by Smith2, by utilizing additional semantic analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Smith with the motivation of providing assistance to reduce the number of routine tasks that must be performed in programming and coding (Smith 2 Abstract).

Regarding Claim 17,  
Smith teaches
A system comprising a computing device; and a computer-readable storage device coupled to the computing device and having instructions stored thereon which, when executed by the computing device, cause the computing device to perform operations, the operations comprising: training a neural network including machine learning rules encoded at a rules engine to synthesize received input and to generate output for automated execution of processes at one or more platform landscapes of a platform environment, wherein the neural network is configured to convert the received input requesting a process execution into a sequence of executable work units based on the machine learning rules; (Smith – Par5-6- “A smart assistant is disclosed that provides for interfaces to capture requirements for a technical assistance request and then execute actions responsive to the technical assistance request. Example embodiments relate to parsing natural language input defining a technical assistance request to determine a series of instructions responsive to the technical assistance request. The smart assistant may also automatically detect a condition and generate a technical assistance request responsive to the condition. One or more driver applications[platform landscape] may control or command one or more computing systems to respond to the technical assistance request. A system of one or more computers can be configured to perform particular operations or actions by virtue of having software, firmware, hardware, or a combination of them installed on the system that in operation causes or cause the system to perform the actions. One or more computer programs can be configured to perform particular operations or actions by virtue of including instructions that, when executed by data processing apparatus, cause the apparatus to perform the actions.”; Par. 9- “Implementations may include one or more of the following features. The computer-implemented method further including displaying a message to the user to ask if he needs technical assistance, prior to performing the sequence of instructions. The computer-implemented method further including prompting the user for input about the type of technical assistance needed. The computer-implemented method where the technical assistance request is a request to configure a computer environment, and the driver application configures the computer environment according to the technical assistance request. The computer-implemented method further including: where the technical assistance request is a request to query a database. The computer-implemented method may also include automatically generating a sequence of queries to access the database according to the technical assistance request. The computer-implemented method where the driver application controls the execution of the at least one computer applications by using application programming interfaces (APIs) of the at least one computer applications. The computer-implemented method where the driver application controls the execution of the at least one computer applications by using a machine learning-based driver, where the machine learning-based driver is a machine learning model trained on prior uses of the at least one computer applications, the prior uses including video frames of prior uses of the at least one computer applications. The computer-implemented method where the driver application controls the execution of the at least one computer applications by mimicking human input. Implementations of the described techniques may include hardware, a method or process, or computer software on a computer-accessible medium”; Par. 34-39-“FIG. 2A illustrates an exemplary machine learning model 200. A machine learning model 200 may be a component, module, computer program, system, or algorithm. Some embodiments herein use machine learning for code completion, predictive editing, or predictive navigation. Machine learning model 200 may be used as the model to power those embodiments described herein. In some embodiments, machine learning model 200 uses supervised learning. In such an embodiment, machine learning model 200 is trained”; Par. 38-39- training neural network; Par. 49-machine learning rules; Par 60; Par. 30; Par. 33-“ Additional servers, clients, computer systems, and local networks may be connected to network 140. It should be understood that where the terms server, client, or computer system are used, this includes the use of networked arrangements of multiple devices operating as a server, client, or computer system. For example, distributed or parallel computing may be used.”); 
receiving a first input defining a request in a natural language format, wherein the request is associated with a process execution at the platform environment (Smith Par. 5-“A smart assistant is disclosed that provides for interfaces to capture requirements for a technical assistance request and then execute actions responsive to the technical assistance request. Example embodiments relate to parsing natural language input defining a technical assistance request to determine a series of instructions responsive to the technical assistance request. The smart assistant may also automatically detect a condition and generate a technical assistance request responsive to the condition. One or more driver applications may control or command one or more computing systems to respond to the technical assistance request.”; Par. 7; Par. 60-platform – platform environment); 
synthesizing the first input based on the machine learning rules at the neural network to generate a first sequence of actions corresponding to the request, wherein the first sequence of actions is generated based on an evaluation of the first input in relation to keywords, parameter names, and parameter values  (Smith Par. 5-“A smart assistant is disclosed that provides for interfaces to capture requirements for a technical assistance request and then execute actions responsive to the technical assistance request. Example embodiments relate to parsing natural language input defining a technical assistance request to determine a series of instructions responsive to the technical assistance request. The smart assistant may also automatically detect a condition and generate a technical assistance request responsive to the condition [sequence of actions]. One or more driver applications may control or command one or more computing systems to respond to the technical assistance request.”; Par. 46-“ FIG. 2B illustrates use of the machine learning model 200 to perform inference on input 260 comprising data relevant to a programming co-pilot system 340. Input 260 may comprise any of natural language input 261, user actions 262, system events 263, form elements 264 [ values], graphics 265, keywords 266, code 267 [parameter names/ values ]or other data. The machine learning model 200 performs inference on the data based on its internal parameters 202  that are learned through training. The machine learning model 200 generates an output 270 comprising information or data relevant to helping a programmer, such as technical assistance intent 272, graphics 273, instructions 274, requests for information 275 and code 276.”; Par. 49-rules); 
and automatically executing, by a process automation framework, the generated first sequence of actions at the platform environment. (Smith - Par. 6-7 “A system of one or more computers can be configured to perform particular operations or actions by virtue of having software, firmware, hardware, or a combination of them installed on the system that in operation causes or cause the system to perform the actions. One or more computer programs can be configured to perform particular operations or actions by virtue of including instructions that, when executed by data processing apparatus, cause the apparatus to perform the actions. One general aspect includes a computer-implemented method including: displaying, by a computer system, a user interface element for receiving a technical assistance request from a user. The computer-implemented method also includes receiving, by the computer system, the technical assistance request. The computer-implemented method also includes analyzing, by a translator, the technical assistance request to determine an intent of the user. The computer-implemented method also includes generating, by the translator, a sequence of instructions responsive to the intent of the user. Other embodiments of this aspect include corresponding computer systems, apparatus, and computer programs recorded on one or more computer storage devices, each configured to perform the actions of the methods.; Implementations may include one or more of the following features. The computer-implemented method further including performing, by a driver application, the sequence of instructions, where the driver application controls the execution of at least one computer applications, where the at least one computer applications are not the translator and not the driver application. The computer-implemented method where the sequence of instructions responsive to the intent of the user is a sequence of computer instructions expressed in a programming language. The computer-implemented method further including: receiving the technical assistance request in the form of natural language text.”; Par. 9- The computer-implemented method may also include automatically generating a sequence of queries to access the database according to the technical assistance request. The computer-implemented method where the driver application controls the execution of the at least one computer applications by using application programming interfaces (APIs) of the at least one computer applications. The computer-implemented method where the driver application controls the execution of the at least one computer applications by using a machine learning-based driver, where the machine learning-based driver is a machine learning model trained on prior uses of the at least one computer applications, the prior uses including video frames of prior uses of the at least one computer applications.”)

Smith teaches parsing data and performing actions related to the input.  The sequential actions/workflow are expounded upon by Smith2: 
…’wherein the first sequence of actions is generated’ ... (Smith2 Par. 62 – “Programming co-pilot system 340 may interact with the programming environment 300, source code 310, and compiler/interpreter 320 to provide programming assistance to the programmer. Programming co-pilot 340 may include a monitoring system 380 to monitor user actions in an editor 302 and system events such as inputs, outputs, and errors. Programming co-pilot 340 may also include a journal 382, which may comprise a digital record of the history of data, such as sequential changes to and versions of source code, user interactions in the editor 302, user interactions in other parts of a system such as a terminal or web browser, system events, and other data. The journal 382 may record data sequentially so that a sequence of events may be exactly reconstructed.” ; Par. 66- “FIG. 4 illustrates an exemplary method 400 for initiating a programing co-pilot action, such as code completion, predictive editing, predictive navigation, or other actions. In step 401, a request is received from a user to open an editor 302 of programming environment 300 and the editor is launched 304. In step 402, a source code file is opened and loaded from memory, such as permanent memory or short-term memory, and source code 310 is visually displayed in the editor 302. The editor 302 may include user interface elements for performing actions on the source code 310. In step 403, the editor 302 responds to inputs of the programmer to perform additions, insertions, modifications, edits, or deletions of the source code 310...  In step 404, in parallel with the editor allowing the programming to edit the code, the code completion system 342 waits for an event indicating that a programming co-pilot action, such as code completion or predictive editing, should be performed.”  Par. 107- code completion example”)
receiving second input comprising tracking information for past executed operations performed at monitored components at a first platform landscape at the platform environment, wherein the monitored components are associated with the first input; (Smith2 Par. 62-“ Programming co-pilot system 340 may interact with the programming environment 300, source code 310, and compiler/interpreter 320 to provide programming assistance to the programmer. Programming co-pilot 340 may include a monitoring system 380 to monitor user actions in an editor 302 and system events such as inputs, outputs, and errors. Programming co-pilot 340 may also include a journal 382, which may comprise a digital record of the history of data, such as sequential changes to and versions of source code, user interactions in the editor 302, user interactions in other parts of a system such as a terminal or web browser, system events, and other data.”)
validating the first sequence of actions and corresponding executable codes generated for the received first input based on the received second input, wherein the first sequence of actions defines an end-to-end workflow for execution at the components at the first platform landscape; (Smith2 Par. 111-113-“Ranking of code snippets relates to the way that code snippets are presented to the user. Ranking may be used to determine a sequential order in which code snippets are presented to the user, such as top to bottom or left to right. In some embodiments, ranking is performed by assigning a score to code snippets and displaying higher scoring code snippets before lower scoring code ; . Ranking may be implemented by applying machine learning model 200. A ranking algorithm may be used that incorporates one or several ranking factors. In one embodiment, one of the factors used in ranking is which code storage location the code snippet appears in.”; Par. 135-“ In some embodiments, selection or completion of one of the blanks causes an autocompletion or suggestion to be shown for a different blank, such as a subsequent or preceding blank. For example, completing blank 817 with the variable X5 [ 2nd input] may cause the code completion system 342 to recognize that blank 818 [1st input]  should be completed with variable Y5. In response, to this determination, the code completion system 342 may automatically populate the blank 818 with the determined value . In other embodiments, the determined value may be presented to the programmer as a suggested option. After the selection or confirmation by the user, then the blank 818 is filled in with the value.”; Par. 142; Par. 146-148- example of workflow execution; Par. 54-; Par. 62;)
Smith and Smith2 are directed to semantic analysis in a computing platform environment. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon natural language input of Smith, as taught by Smith2, by utilizing additional semantic  and workflow analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Smith with the motivation of providing assistance to reduce the number of routine tasks that must be performed in programming and coding (Smith 2 Abstract).
Regarding Claim 18, 

The system of claim 17, wherein the keywords, parameter names, and parameter values are encoded in the machine learning rules, and wherein received input at the neural network is evaluated based on a mapping of identified natural words to one or more of a keyword, parameter name, and a parameter value, (Smith –Par. 46;  Par. 49; Par. 67-“ At step 504, the parsed and tokenized technical assistance request is analyzed to detect a need for additional information. In an embodiment, a machine learning model may be used to analyze the parsed and tokenized technical assistance request. For example, a machine learning model may identify a technical assistance request template, map the portions of the tokenized technical assistance request to the technical assistance request template, and identify portions of the technical assistance request template that are not mapped to the tokenized technical assistance request. These unmapped portions of the template represent additional information that is required to respond to the technical assistance request.”)
and wherein synthesizing the first input comprises: parsing the first input to identify keywords, parameter names, and parameter values, and identifying code for execution at the first platform landscape at the platform environment based on a keyword from the identified keywords; (Smith Par. 65-67-“ At step 502, the computer system receives the technical assistance request task. For example, the technical assistance request may be received in the form of a natural language text query. The technical assistance request may also be received as a set or series of keywords. At step 503, a translator parses the technical assistance request into a series of tokens. At step 504, the parsed and tokenized technical assistance request is analyzed to detect a need for additional information. In an embodiment, a machine learning model may be used to analyze the parsed and tokenized technical assistance request.”);
Smith teaches parsing data and the feature is expounded upon by Smith2:

and wherein an executable code corresponding to an action from the first sequence comprises requirements for execution, the requirements being identified based on the identified keyword associated with the executable code and other keywords from the keywords and the machine learning rules encoded in the rules engine (Smith2 – Par. 8- “Some embodiments relate to keyword-driven completion. In an exemplary method, a code completion is performed based on features of the source code in the editor. In addition, one or more keywords are received from the user. The features of the code and the keywords entered by the user are used together to identify relevant code snippets for display to the user.”; Par. 61-62-rules; Par. 93-97-“ FIG. 5B illustrates an exemplary method 520 for keyword-driven completion. Method 520 shares many of the same steps as method 500. It differs in that step 501b has been added to accept one or more keywords input by the user. For example, the keywords may be received as a search string in a text box or other user interface element. The keywords may be used by the machine learning model 200 for identifying code snippets to return. At step 503b, the code completion system 342 identifies relevant code snippets from code storage based on features, in the same manner as in step 503. However, in step 503b, the code completion system identifies relevant code snippets based on both the features of the code that were identified and also the keywords that were received from the user in step 501b. Also, rather than identifying relevant code snippets from code storage, the code completion system 342 may instead generate the code snippet on the fly by using machine learning. When the code snippet is identified or generated, both the features of the code and the keywords may be inputs to the machine learning model 200 that performs the inference and returns the result.”)
Smith and Smith2 are directed to semantic analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon data analysis of Smith, as taught by Smith2, by utilizing additional semantic analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Smith with the motivation of providing assistance to reduce the number of routine tasks that must be performed in programming and coding (Smith 2 Abstract).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Publication No. 20190317803A1 to Maheshwari et al.- Abstract-“ Embodiments perform an automated process flow using machine learning. Embodiments train a machine learning component using training data that represents a user's past interactions with a software application when performing a plurality of process flows. Each process flow includes a series of tasks in a sequence. Embodiments receive data related to tasks within the software application. Embodiments predict, using the trained machine learning component, a series of tasks and a sequence for the predicted series of tasks based on the received data. Embodiments then perform the predicted series of tasks in the predicted sequence.”
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,

/CHESIREE A WALTON/Examiner, Art Unit 3624